  8:18-cv-00210-JFB-CRZ Doc # 48 Filed: 08/03/20 Page 1 of 1 - Page ID # 237




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHANE TAYLOR,

                   Plaintiff,                             8:18CV210

       vs.
                                                            ORDER
BARSONY HOLSTERS & BELTS, LLC,
an Oregon Limited Liability Company;
and SMITH AND WESSON, a Delaware
Corporation;

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Michael S. Degan, as
counsel of record for Defendant Smith and Wesson (Filing No. 46), is granted.
Michael S. Degan shall no longer receive electronic notice in this case.

      Dated this 3rd day of August, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
